Citation Nr: 0831287	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD and 
assigned an initial 30 percent disability rating.  By rating 
decision dated in January 2006, the RO increased the 
veteran's disability rating for PTSD from 30 percent to 50 
percent with an effective date of the date of the initial 
claim.  However, the veteran's appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).  A November 2006 rating decision, in pertinent part, 
denied the veteran's claim for TDIU.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDING OF FACT

The veteran's PTSD is currently manifested by no more than 
some occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance, nightmares, impairment of short and long term 
memory, and depressed mood.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to an initial 
disability rating greater than 50 percent for his service-
connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
that code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

A November 2004 VA outpatient treatment record noted the 
veteran was dysthymic and agitated.  He was casually dressed, 
unkempt, alert, and oriented times three.  The veteran was 
cooperative, and his speech was logical and goal-directed, 
with no bizarre or delusional content noted.  He denied 
suicidal or homicidal ideation.  The GAF score was 45.

A VA psychiatric examination in March 2005 noted the veteran 
lived with his wife of 38 years.  His adult children lived 
close by and he often babysat for his grandchildren.  The 
veteran worked for the local police department for 30 years 
before retiring in 1997.  He described trouble sleeping as 
well as intrusive memories of his Vietnam experiences.  He 
reported panic attacks multiple times per week.  On 
examination, the veteran wore a polo shirt and slacks.  He 
was polite, cooperative, and fully oriented.  His mood was 
depressed and his affect was full range and primarily 
appropriate to the context of the interview.  His 
concentration was good and he denied auditory or visual 
hallucinations.  The veteran reported vague thoughts of 
suicide in the past, but he had no plan or intent to harm 
himself.  The examiner noted that the veteran was currently 
employable; ideally in a setting in which he would have full 
contact with the public and very loose supervision.  The 
diagnosis was PTSD, chronic and moderate.  The GAF score was 
55.

Outpatient records note GAF scores of 45 in August 2005 and 
48 in October 2006 and February 2008. 

On the most recent VA psychiatric examination in July 2008, 
the veteran reported regularly experiencing irritability, 
startle responses, intrusive memories, and avoidance.  He 
noted problems with sleeping.  He denied active suicidal or 
homicidal ideations, plans, or history of attempts.  The 
veteran denied panic attacks and auditory or visual 
hallucinations.  He lived with his wife and occasionally had 
his grandchildren over to his house, but described himself as 
somewhat isolative.  He spent his days reading and using the 
computer.  On examination, the veteran was casually dressed 
and appeared depressed.  His speech was articulate and his 
thought processes were logical and goal-oriented.  He had 
some difficulty with memory, attention, and focus, but the 
examiner believed the veteran retained the cognitive 
capacities to manage his own financial affairs.  The examiner 
noted that the veteran's social functioning was grossly 
intact.  The diagnoses were PTSD, chronic, mild to moderate; 
depressive disorder, not otherwise specified; and cognitive 
disorder, not otherwise specified.  The GAF score was 55.  
The examiner described reduced reliability and productivity 
due to PTSD symptoms.  It was the examiner's opinion that the 
veteran does retain cognitive residual functional capacity to 
do simple work activities in a loosely supervised 
environment.

Based on these findings, the Board finds that the evidence of 
record does not substantiate the criteria for a rating 
greater than 50 percent.  The evidence does not demonstrate 
that the veteran's service connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record shows that the veteran 
is currently retired, however two VA examiners have commented 
that he remains employable.  The evidence of record also 
shows that the veteran maintains a significant relationship 
with his wife, children, and grandchildren.  The veteran 
denied hallucinations, ritualistic behavior, panic attacks 
and the presence of homicidal or suicidal thoughts.  He had 
good impulse control and maintained minimum personal hygiene.  
Overall, there appeared to be no problem with activities of 
daily living.  The Board also notes that the two VA 
examinations of record have assigned a GAF score of 55, which 
indicates moderate impairment.  Those examiners described his 
PTSD symptoms as moderate (in March 2005) and mild to 
moderate (in July 2008).  While outpatient records have shown 
GAF scores as low as 45, they do not contain evidence of 
actual symptomatology showing more serious disability than 
reflected in the thorough VA examination reports in 2005 and 
2008.

Overall, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  Specifically, there is no evidence of 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that nearly approximates the criteria for the 
next higher evaluation under Code 9411.  

In deciding the veteran's claim, the Board has considered 
whether he is entitled to an increased rating for separate 
periods based on the facts found during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board does 
not find evidence that the veteran's disability rating should 
be increased for any separate period based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that he is not entitled to a rating greater 
than 50 percent during any time within the appeal period.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the veteran's increased rating claim decided 
herein, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of January 19, 2005, the date of his claim, 
and a 30 percent rating was assigned.  Subsequently, the 
veteran was notified that his rating was being increased to 
50 percent with the same effective date.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).  Moreover, the record shows that the appellant was 
represented by an attorney throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained VA treatment and service medical records, 
afforded the veteran psychiatric examinations, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.


ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.


REMAND

During the pendency of this appeal, the veteran filed a claim 
in September 2005 for entitlement to TDIU which was denied in 
a November 2006 rating decision.  Within one year of the 
denial of that claim, the veteran filed a statement through 
his representative in August 2007 that was labeled as and 
must be construed as a notice of disagreement with the 
November 2006 denial of entitlement to TDIU.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, the appellant 
is entitled to a statement of the case (SOC), and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).


Accordingly, this case is REMANDED for the following:

Issue a statement of the case to the 
veteran and his representative, addressing 
the issue of entitlement to TDIU.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b) (2007).  Then, only if the 
appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by VA.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


